Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00257-CV

                IN RE Richard THOMAS, Thomas Family Property Company, Ltd.,
                             Michael Thomas, and William Thomas

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 30, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 15, 2014, relators Richard Thomas, Thomas Family Property Company, Ltd.,

Michael Thomas and William Thomas filed a petition for writ of mandamus and motion for

emergency temporary stay of the jury trial set in the underlying proceeding pending a ruling on

the mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency temporary stay are denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM


1
  This proceeding arises out of Cause No. 2010-PC-0613, styled In re Estate of Margaret E. Thomas, Deceased and
Robert E. Thomas v. Richard W. Thomas, Individually and as Independent Executor of the Estate of Margaret E.
Thomas, and as Trustee of the Robert E. Thomas Children's Family Trust, and as Trustee of the Pamela T. Sheet’s
Thomas Children’s Trust, and as Trustee of the Thomas Grandchildren’s Trust; and Thomas Family Property
Company, Ltd., pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer
presiding.